ORDER

PROST, Circuit Judge.
Unique Functional Products, Inc. petitions for a writ of mandamus to direct the United States District Court for the Northern District of Georgia to vacate its order denying Unique’s motion to transfer or dismiss for lack of personal jurisdiction.
Tie Down, Inc. brought a declaratory judgment action against Unique in the Georgia district court seeking a declaration of noninfringement, invalidity, and unenforceability. Unique moved to dismiss for lack of personal jurisdiction or, in the alternative, to transfer to the United States District Court for the Central District of California. The district court denied the motions. Unique seeks review and reversal by this petition for writ of mandamus.
The traditional use of the writ of mandamus in aid of appellate jurisdiction, 28 U.S.C. § 1651(a), has been to confine a trial tribunal to a lawful exercise of its prescribed jurisdiction or to compel it to exercise its authority when it is its duty to do so. Roche v. Evaporated Milk Ass’n, 319 U.S. 21, 26, 63 S.Ct. 938, 87 L.Ed. 1185 (1943). A party who seeks a writ bears the burden of proving that it has no other means of attaining the relief desired, Mallard v. U.S. Dist. Court for the Southern Dist. of Iowa, 490 U.S. 296, 309, 109 S.Ct. 1814, 104 L.Ed.2d 318 (1989), and that the right to issuance of the writ is “clear and indisputable.” Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980). Mandamus is “strong medicine” to be reserved for the *753most serious and critical of ills. In re Cordis, 769 F.2d 733, 737 (Fed.Cir.1985).
Unique argues that the district court’s order raises an issue of first impression, i.e., “whether service of warranty claims by an out-of-state defendant, by sending replacement parts to the forum state, is sufficient to confer personal jurisdiction.” However, we do not read the district court’s order so narrowly. Rather, the district court relied on a variety of factors to establish jurisdiction, including Unique’s letter threatening a lawsuit, affidavit evidence that Unique’s sales representatives solicited business from a Georgia business over a nine-year period, and the servicing of warranty claims. Unique argues that the affidavits do not survive scrutiny and should be disregarded. Thus, Unique argues that the only issue is whether service of warranty claims is sufficient to confer personal jurisdiction.
Unique has not demonstrated that it is entitled to a writ. In order to prevail, Unique must show, clearly and indisputably, that the district court erred in evaluating the affidavit evidence, that the affidavit evidence should be ignored, and that the remaining factors were not sufficient to confer personal jurisdiction. Stated another way, in order to reach the issue that Unique avers is the only issue on review, we would first have to agree that certain of the district court’s factual, evidentiary, and credibility findings should be reversed. Unique has not made even a threshold showing in this regard.
Accordingly,
IT IS ORDERED THAT:
The petition for writ of mandamus is denied.